Title: From Alexander Hamilton to John J. U. Rivardi, 25 June 1799
From: Hamilton, Alexander
To: Rivardi, John J. U.


Sir
New York June 25. 1799

I embrace the first moment which I am able to spare from objects of greater urgency and more extensive concern to reply to your several letters of the 21 of March the 3 & 28 of April the 2 and 30th of May; which with the documents mentioned in them have been duely received.

It is matter of regret to me that I have not been able to pay an earlier attention to them; but the various and weighty occupations in which I have been engaged, the want of organisation heretofore in the several branches of our Military service, and the want of competent aid near my person (which it requires time to select) have conspired to render unavoidable a silence, which may have appeared to you extraordinary.
I yielded the more readily in the outset to the obstacles which stood in the way, from the belief that your difficulties as to money and supplies had been obviated. I am sorry to find that the relief has been partial and insufficient. Further and adequate supplies have been strongly urged, and may I take it for granted be shortly expected.
The expedience of an additional allowance to the person performing the duties of Qr. Master has been pressed.
The cloathing and equipments of the army are undergoing a systematic revision. Your suggestion as to the coats of the Artillerists will not be forgotten.
Nothing has been altered or established in regard to the Apparatus or Exercise of this Corps. The practice at different posts is various. I have directed part of the Troops now at Fort Jay to be instructed in the French method, to enable me to compare that with our former method, and to decide which is preferable. Any ideas, which you shall communicate respecting the establishment and instruction of the corps, will be very acceptable. In relation to this, I will just observe that my present conviction is, that a separation between the Engineering & Artillery branches is necessary to the perfection of each.
I can assure you, with certainty, from a knowlege of circumstances, that the remark in the report of the Secy of War, with regard to the difficulty of avoiding imposition in the employment of foreigners, originated in motives which ought not to have occasionned to you a moments uneasiness. It certainly had not the remotest allusion to your case; but was dictated essentially by the experience of our Revolution War. Though in that war, we derived much benefit from the services of several foreigners of merit; yet it is certain that we were encumbered with many ignorant pretenders, whose credentials were in a variety of instances fair, in some strong. Hence the observation that it was difficult to avoid imposition. This explanation while it is due to the Secretary, will I trust be grateful to your feelings. I may add with truth that previous to the charges of Capt Bruff, every thing which I had heared of your character and conduct was favourable.
On this point of Capt Bruffs accusations it appears to me, as it has done to you, necessary that there should be a Court of Inquiry. In the pursuit of this Inquiry, Capt Bruffs presence at Niagara is indispensable. It was thought adviseable, in the first instance, to permit him to enter upon a course of recruiting for his company, which has delayed the ordering of the Court. But this end has now been answered, and he has been directed to repair to Niagara. The court will be composed of the Commanding officer at Presquile, Lt. Vischer who is at Oswego, and a third officer to be detached from Detroit by Colonel Strong. The inclosed copies of my letters to these officers will apprise you of the instructions which have been given. You may do whatever you think proper to accelerate the assembling of the Court. You are sensible that the institution of a Court properly composed was not free from embarrassment. I shall be glad if the mode which has been adopted shall be satisfactory to you.
The intelligent & perspicuous view which you have given of the several posts, mentioned in your letters and exhibited in your drafts claims my acknowlegement.

Very soon after my being called into service, I wrote to General Wilkinson desiring his attendance at the seat of Governt. in order to a careful review of the system of our Military affairs in the Western Quarter. He is now every moment expected to arrive. I have thought it proper to defer to the event of this conference any alterations in that system. In judging if such as may be adviseable I shall carefully bear in mind your suggestions the propriety of which appears extremely obvious.
No measures have been taken which admit of the immediate reinforcement of your post. Some are in train which will produce it in the course of the temperate season. Among these I have recommended the sending a small sum of bounty money to be disposed of under your direction in making occasional inlistments.
Let me add that you are at liberty to call from Oswego to Niagara Lt. Vischer and all of his men who may remain after leaving a Discreet non Commissioned officer and four trusty privates as a guard. Considering the force which we are likely for some time to come to keep up on the Lakes—it has struck me that perhaps nothing more was expedient at Oswego than a small guard to take care of any stores, which in their progress Westward might make a stage at that place. It has also appeared to me questionable whether the station of Michilimacnac was comparitively speaking an eligible military point. Detroit Niagara and Presque Isle seem to deserve peculiar attention, and it was my wish to have had a careful examination of the Military points in the vicinity of the junction of the Miamia and Lake Erie. To secure well this Lake and the streights which connect it with the Ontario and the Huron are in my present conception cardinal objects. The better to effect this, I am not very fond of the dissipation of our force to other and distant positions.
I regret not a little that the state of your health and your situation in other respects have interrfered with the mission I had chosen for you. I hoped to derive from it better lights towards an eventual plan than have been hitherto acquired. But after weighing all the circumstances which are brought into view I have concluded not to press the execution at this time. You will allow me however to remark to you with frankness that there is in my opinion something too absolute in your manner of declining this service, and that I cannot give my sanction to the sentiment in your letter contained in these words “I cannot possibly, except in actual war, separate myself from her (your wife) and my Children &c.” You have too much discernment and too well know too the principles of service not to be sensible that in peace as in war an officer shall be ready to execute the trusts, relatively to his station, to which he may be designated—That the peremptory claim of an exemption from this rule cannot be advanced whatever may be the hope of indulgence towards a very peculiar situation. Doubtless therefore you will see it proper to correct the latitude and force of the expressions which you have used, as transcending your real meaning.
The payment of the debts contracted in relation to the Quarter Masters Department has been urged.
The affair of extra pay to the soldiers is nevertheless attended with some difficulty. The nature of the services rendered by them not having been specified, it is not easy for me to judge of the propriety of the allowance. But as a guide in future cases, I ought to say that the general rule of our service is against the allowance of extra pay, except to those who not having been enlisted as Artisans or Ar[ti]ficers, are employed in those capacities—or those who are devoted to some constant employment different from the ordinary duties of soldiers. As to occasional employment in procuring wood fuel straw or in other services, by rotation, relative to the accommodation of the troops and their officers, this is considered as incident to the duty of soldiers without giving any claim to extra compensation. A small additional allowance of Rum is the usual douceur in such cases.
But considering that you had precedent for what you did—that there seems to have been an implied sanction from the Secretary of War—that the strength of your garrison was greatly disproportioned to the labours probably necessary for keeping the works in some degree of preservation—and finally that it is of importance to maintain the faith of a commanding officer acting with good intentions—I have given my opinion explicitly that the expence which has been incurred in this particular should be defrayed.
If the principles which I have stated have not governed in time past, you will endeavour to conform to them in future, or you will mention to me with precision and detail what deviations are in your judgment indispensable.
The appointment of Cadets is made through the War Department which is ready to receive recommendations for the purpose. Enoch Hunt has been proposed to the Secy of War upon the credit of your nomination.
If you shall continue to desire to be removed from your present situation you will renew the expression of your wish hereafter. The desire of an advance of pay in the event of a removal will not be unattended to.
The letter of the issuing Commissary to you is I understand agreeable to an arrangement made with the Secretary of War. Its object is to enable the Public to make better terms with Contractors by saving to them the expence of keeping an Agent at every post however small. And in the cases for which it was intended it appears to be not an unreasonable regulation. But the permanent situation of Niagara ought to be and must be such as to render it inapplicable there. Your declining the transfer does not therefore contravene the spirit of the rule.
If you draw Lt. Vischer to your post, it will enable you to give a furlough to Capt Thompson which you are at liberty to do even before any other officer shall join you. You have already been written to on the subject of Doctor Coffin. How far a substitute for him could be spared from any other post of the Western army is unknown to me. The number of surgeons who have been appointed being as yet very insufficient, none can immediately be spared from this Quarter. To engage a person for the special service would either be impracticable or would occasion an expence extravagant compared with the object. This could not be justified for the mere personal accommodation of the individual. Indeed no extraordinary expence to the public ought to accrue unless the absence is demanded by ill health. A copy of my letter on this subject is enclosed.
I shall now conclude with an assurance to you that I shall apply a particular attention to the affairs of your post and I cannot doubt that I shall procure to be promptly done whatever is necessary to justice comfort order and respectability; I participate with [you] in the mortifications of the past period. They must not continue.
With great consideration   I am Sir   Yr. Obed ser
Finding on examination that I cannot conveniently constitute the Court as mentioned above, I have concluded to send two Officers from this Quarter.
